Citation Nr: 0732412	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  06-33 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for skin cancer, to 
include as due to ionizing radiation exposure or asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; L. J.




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified 
before the undersigned Veterans Law Judge in May 2007; a 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty or within one year of discharge from 
service, nor is any current bilateral hearing loss otherwise 
related to service.

2.  The competent evidence of record does not demonstrate 
that the veteran's skin cancer is etiologically related to 
any incident of service to include exposure to ionizing 
radiation and/or asbestos.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in or have been aggravated by such service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Skin cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in December 2005 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
This letter was sent to the veteran prior to the January 2005 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).


During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims (the Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  A February 2007 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
Also of record are various private treatment records 
submitted by the veteran and records obtained by VA from Dr. 
Sturtz and The Medicus.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  

The veteran was afforded an VA audiological examination with 
respect to his claim of entitlement to service connection for 
bilateral hearing loss.  However, no examination was provided 
regarding the veteran's skin cancer claim.  The Board finds 
that a remand is unnecessary to afford the veteran an 
examination with respect to the latter issue as there is 
sufficient competent medical evidence to decide this claim.  
Moreover, the evidence of record does not warrant one because 
the veteran has failed to meet all criteria triggering VA's 
duty to provide an examination.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, that suggests a link between any current skin 
cancer and military service, including asbestos exposure 
and/or radiation exposure.  Moreover, there is no competent 
evidence of record documenting significant asbestos or 
radiation exposure during service.  In light of the absence 
of any evidence of in-service complaints or diagnosis of skin 
cancer or competent evidence suggesting a link between his 
current disability and service, the Board finds that VA is 
not required to provide the veteran with a VA examination in 
conjunction with his claim.  Id.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).

I. Bilateral Hearing Loss

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2007), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

Moreover, organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

The veteran contends that his bilateral hearing loss is due 
to in-service exposure to acoustic trauma from working as an 
ammunition loader aboard the U.S.S. Jefferson County.  He 
testified at the May 2007 Board hearing that his duties 
onboard this ship routinely exposed him to noise from the 
firing of dual 55- and 40-millimeter guns; no hearing 
protection was worn.

A review of the veteran's service medical records reveals one 
complaint of right ear hearing loss during service.  This 
December 1956 sick call note indicates that the veteran 
complained of loss of right ear hearing and that the 
treatment provided was an ear cleaning.  Following this 
incident, there are no additional complaints of hearing 
problems during service.  Additionally, the veteran's 
September 1959 separation examination indicates that he 
scored 15 out of 15 on the whisper voice test bilaterally.  
In light of such evidence, the Board finds that the veteran's 
service medical records fail to demonstrate that he was 
diagnosed with chronic hearing loss during service.  Such 
finding weighs against the veteran's claim that his current 
hearing loss is related to service.

In addition to a lack of evidence of in-service complaints, 
diagnosis, or treatment for hearing loss, the Board observes 
that there is no competent medical evidence that the veteran 
experienced any hearing loss within one year of his 
discharge.  Presumptive service connection is therefore not 
warranted.  See 38 C.F.R. § 3.307, 3.309.

The veteran testified at the May 2007 Board hearing that he 
first sought treatment for his hearing loss in 2003.  A 
review of the post-service medical evidence indicates that 
the veteran visited a private audiologist in June 2003; the 
private treatment report associated with this visit states 
that the veteran has sensorineural hearing loss, and more 
specifically, presbycusis.  The Merck Manual defines 
presbycusis as the "gradual loss of hearing that affects 
many older people."  

The Board notes that a diagnosis of hearing loss is not 
sufficient to demonstrate a current hearing loss disability 
for VA compensation purposes.  See 38 C.F.R. § 3.385.  Most 
recently, the veteran underwent VA audiological testing in 
September 2006, and the following pure tone thresholds were 
recorded:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
80
105+
105
LEFT
55
55
90
105+
105

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 44 percent in the left ear.  The 
examiner indicated that the veteran suffered from high 
frequency sensorineural hearing loss in both ears.  The 
results of this VA examination demonstrate that the veteran's 
hearing loss currently meets the regulatory thresholds to be 
considered disabling.  Id.

In addition to the September 2006 VA audiological examination 
report, the claims folder contains audiological testing 
results dated from May 1987 through September 1994.  This 
testing was performed by the veteran's employer.  For 
purposes of this decision, only the oldest results will be 
reported.  The May 1987 examination indicated the following 
pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
55
90+
90
LEFT
25
20
60
90+
90+

The Board notes that these results also demonstrate hearing 
loss which meets the regulatory thresholds to be considered 
disabling.  Thus, it appears that the earliest evidence of 
record of bilateral hearing loss is May 1987.  

This is nearly thirty years following the veteran's service 
separation.  The Board finds this lapse in time to be 
significant and thus weigh against the veteran's claim that 
his current hearing loss is related to his active military 
service.  The Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc). 

The September 2006 VA examiner was asked to provide a medical 
opinion regarding whether the veteran's current bilateral 
hearing loss could be linked to his in-service noise 
exposure.  The examination report indicates that the examiner 
reviewed the veteran's claims folder, including his service 
medical records, as well as conducting an interview and 
examination of the veteran.  The September 2006 report shows 
that the veteran reported exposure to guns and engine room 
noise during service; he denied civilian noise exposure.  
Following a review of the claims folder and examination of 
the veteran, the examiner stated that she could not resolve 
the issue of whether the veteran's current hearing loss was 
related to in-service noise exposure without resorting to 
mere speculation.  She explained that the veteran's service 
medical records contained no audiograms and that the whisper 
test administered at service separation was inadequate.

The Board has considered whether an additional audiological 
evaluation is needed to resolve the issue of whether the 
veteran's hearing loss is related to his in-service noise 
exposure.  However, after careful review of the record, the 
Board concludes that an additional audiological examination 
would not yield any additional medical information relevant 
to this claim.  

In this regard, the September 2006 VA examiner was unable to 
provide an etiological opinion because the veteran's service 
medical records, namely, his service separation examination, 
failed to provide an adequate evaluation of the veteran's 
hearing at separation.  A new examiner would be faced with 
the exact same service records; thus, it is difficult to 
understand how a new examination would yield an etiological 
opinion.  

Also pertinent to the Board's decision not to obtain a new VA 
examination, the evidence and information of record at the 
September 2006 VA examination was more favorable to the 
veteran than the current evidence of record.  In this regard, 
the veteran reported no civilian noise exposure at the 
September 2006 VA examination.  However, at the May 2007 
Board hearing, he testified that he was exposed to 
significant machine noise in his immediate post-service 
employment.  The only difference between service and post-
service was that he wore hearing protection in his post-
service occupation.  Post-service noise exposure was 
confirmed by his former co-worker who also attended the Board 
hearing.  

If the Board were to remand the veteran's appeal for a new VA 
examination and opinion, the examiner would have to consider 
whether the veteran's current noise exposure was due to 
service and/or post-service noise exposure.  Given the lack 
of adequate hearing test results prior to the veteran's post-
service noise exposure, his testimony regarding this 
significant post-service noise exposure only further 
complicates the issue.  Such evidence would likely increase 
the likelihood that an examiner would be unable to resolve 
the nexus issue without resorting to mere speculation.

Service connection is only warranted when the evidence 
reflects a medically sound basis to attribute the post-
service hearing loss to injury in service.  See Hensley, 
supra.  Thus, service connection cannot be granted when the 
record, as in this case, contains no competent medical 
evidence attributing the veteran's hearing loss to his 
service.  The Board regrets that an etiological opinion could 
not be obtained at the September 2006 VA examination; 
however, in order to award service connection there must at 
least be a sufficiently definitive opinion on etiology to 
rise above the level of pure equivocality.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Moreover, the record contains at least 
one post-service medical record which suggests that the 
veteran's hearing loss may be due to aging, and not military 
noise exposure.  As noted above, the veteran's private 
audiologist indicated that the veteran has "moderate to 
profound sensorineural hearing loss in both ears that looks 
like presbycusis."  See Medicus record dated June 2, 2003.

Finally, the Board has reviewed and acknowledges the 
veteran's own testimony that his current hearing loss was 
caused by acoustic trauma during service.  However, while the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

With consideration of the lack of in-service evidence of 
chronic, bilateral hearing loss, the veteran's reported post-
service noise exposure, the length of time following service 
prior to a recorded diagnosis of hearing loss, and the 
absence of any medical opinion suggesting a causal link to 
the veteran's service, the Board finds that a preponderance 
of the evidence is against his claim of service connection 
for bilateral hearing loss.  Consequently, the benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

B. Skin Cancer

On his original claim for VA compensation (VA Form 21-526), 
the veteran indicated that he was contending that his skin 
cancer was due to exposure to ionizing radiation and/or 
asbestos.  Additional statements reveal that the veteran 
asserts exposure to asbestos from lead paint dust and 
operating the grinder which removed lead paint from ships.  
Although asked to provide information regarding his exposure 
to ionizing radiation in the December 2005 VCAA letter, the 
veteran has not provided specific, detailed information 
regarding his claimed in-service exposure.  At the May 2007 
Board hearing the veteran spoke briefly about towing a 
radioactive ship and being docked at some islands where the 
servicemen were told not to drink the milk.  

The veteran clarified at the May 2007 Board hearing that, 
although he claimed skin cancer due to asbestos exposure and 
ionizing radiation exposure throughout this appeal, a 
physician had recently informed him that his skin cancer was 
due to ultraviolet ray exposure (sun exposure).  Thus, he was 
now claiming skin cancer due to his service onboard the 
U.S.S. Jefferson County.  In this regard, the veteran 
testified that he spent most of his service south of the 
equator in the Pacific Ocean.  He indicated that his work was 
mostly performed out of doors on the deck of the ship and 
that he often did not wear his shirt while performing this 
work.  Following service, the veteran stated that he worked 
indoors as a machinist and traveled a couple of times to 
Myrtle Beach for vacation.

It is not clear from the veteran's May 2007 testimony whether 
he has abandoned the contention that his skin cancer is due 
to ionizing radiation exposure and/or asbestos exposure.  
Therefore, the Board will consider whether the evidence 
supports entitlement to service connection under both of 
these theories, as well as whether skin cancer is shown to be 
otherwise related to service, to include sun exposure.


A. Service Connection based on Ionizing Radiation Exposure

The veteran's service medical records contain no references 
to skin cancer or exposure to radiation.  Post-service 
medical records indicate that skin cancer was first diagnosed 
in June 1992 when a biopsy revealed squamous cell carcinoma 
on the veteran's right and left ears.  Squamous cell 
carcinoma was again found in June 2001, this time on the back 
of the veteran's neck and on his forehead.  Basal cell 
carcinoma was found on the back of the veteran's left ear in 
December 2003, June 2005, and, most recently, November 2005. 

Under 38 C.F.R. § 3.309(d) (2007) presumptive service 
connection is warranted for certain diseases in radiation-
exposed veterans.  Skin cancer, however, is not listed among 
the disease presumptively service-connected.  Thus, even if 
the veteran were to qualify as a radiation-exposed veteran, 
service connection under 38 C.F.R. § 3.309(d) is not 
warranted.

Service connection can also be established under38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311 (2007), if the condition at 
issue is a radiogenic disease.  In the present case, the 
veteran has been diagnosed with skin cancer, which is listed 
as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  
 
Under the special development procedures in 38 C.F.R. § 
3.311(a), dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric 
nuclear testing, and claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii). 

A report from the National Personnel Records Center (NPRC) 
dated in December 2005 indicated that there was no documented 
evidence of the veteran's claimed exposure to radiation in 
service, including a DD Form 1141.  Additionally, a letter 
dated in December 2005 from the Department of Defense, 
Department of the Navy Environmental Health Center 
Detachment, Naval Dosimetry Center, stated that a review of 
the exposure registry revealed no reports of occupational 
exposure to ionizing radiation pertaining to the veteran.  
The December 2005 letter also indicated that there were no 
reports of occupational exposure to ionizing radiation from 
the U.S.S. Jefferson County, the ship on which the veteran 
served.  

In light of such evidence, there are no records of exposure 
to ionizing radiation that can be submitted to the Under 
Secretary for Health for the preparation of a dose estimate.  
38 C.F.R. § 3.311(a)(2)(iii).  As such, there is no way that 
radiation exposure can be verified or quantified, and absent 
such evidence, an assessment of whether the veteran's skin 
cancer is the result of exposure to ionizing radiation in 
service cannot be accomplished.  Absent such information, 
service connection for skin cancer based on exposure to 
ionizing radiation cannot be granted.  38 C.F.R. §§ 3.303, 
3.311. 

B. Service Connection based on Asbestos Exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

The veteran asserts that he was exposed to asbestos while 
working on board the U.S.S. Jefferson County.  As previously 
discussed, he contends that he was exposed to asbestos in 
lead-based paint.  However, asbestos is not commonly found in 
lead-based paint, and the veteran has not submitted any 
evidence showing that the Navy used asbestos-laced lead-based 
paint on its ships.  The Board acknowledges that asbestos was 
commonly found on ships from this era; however, it is usually 
found within the ship's insulation, especially in the boiler 
room, and the veteran testified that he spent most of his 
time outside the ship's hull.

Regardless of whether asbestos exposure is demonstrated by 
the evidence, the Board finds that service connection is not 
warranted for skin cancer due to asbestos exposure because 
there is no competent medical opinion of record relating the 
veteran's skin cancer to asbestos exposure. 

C. Direct Service Connection 

The veteran testified at the May 2007 Board hearing that his 
physician recently informed him that his skin cancer was the 
result of overexposure to ultraviolet rays from the sun.  
Based on this physician statement, it was the veteran's 
opinion that his current skin cancer is due to sun exposure 
during military service.  As previously mentioned, the 
veteran testified that he was stationed aboard the U.S.S. 
Jefferson County and spent much of his tour south of the 
equator in the Pacific Ocean.  The veteran indicated that he 
worked on the deck of the ship with his shirt off most of the 
time, thereby exposing him to significant sun damage.

The Board does not dispute that the veteran is competent to 
testify to his work on the deck of the U.S.S. Jefferson 
County and the fact that he did not wear a shirt.  However, 
as a layperson, the veteran is not competent to provide a 
medical opinion regarding whether the sun exposure during 
this period was significant or excessive and whether his 
current skin cancer is related to any sun exposure during 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

Moreover, the Board unfortunately cannot accept the veteran's 
testimony regarding his physician's private etiological 
opinion.  Such evidence must be submitted as a statement 
written by the physician or as testimony from the physician.  
However, the Board observes that, even if such evidence was 
of record as testified to by the veteran, it does not 
expressly link the veteran's skin cancer to sun exposure 
during service.  Rather, it only links it to sun exposure 
generally.

In the absence of any competent evidence associating the 
veteran's current skin cancer with his military service, to 
include sun exposure, the Board finds a preponderance of the 
evidence is against the veteran's claim.  Also weighing 
against his claim is the lack any in-service complaints or 
diagnosis of skin problems and a thirty-three year lapse in 
time between the veteran's active service and the first 
diagnosis of skin cancer.  See Maxson, supra.  Since a 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to skin cancer, to include as due to ionizing 
radiation exposure or asbestos exposure, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


